Title: From George Washington to Ann Hawkes Hay, 22 May 1782
From: Washington, George
To: Hay, Ann Hawkes


                        
                            Sir.
                            Head Quarters May 22d 1782
                        
                        Yours of the 27th Ulto I have received The Artillery stationed at the post at Stoney Point is considered as
                            barely sufficient for its defence should any detachment therefore be made for the purpose mentioned it might be exposed—as
                            the Ships should they make their appearence, favour’d by a small breeze, would be able to pass the fort before it would be
                            possible to return the peice to its station I cannot therefore with propriety give the order you request I must
                            acknowledge myself obliged for your Spirited Offer & if it does not interfere with the arrangements of the
                            Artillery that Genl Knox may make upon his Arrival, a peice shall be stationd at the fort for the purposes alluded to in
                            yours. I am Sir With esteem Your &a.

                    